Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claim 20.

Please rejoin claims 11-13, 16.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Gao (Fe3O4@S nanoparticles embedded/coated on the multi-wall carbon nanotubes for rechargeable batteries, Chemical Engineering Journal 333 (2018) 268-275) in view of Zhao (Prussian blue-derived Fe203/sulfur composite cathode for lithium-sulfur batteries, Materials Letters 137 (2014) 52-55).
Gao modified by Zhao does not disclose nor suggest “A porous Fe3O4/sulfur (Fe3O4/S) composite comprising sulfur particles embedded in a porous Fe3O4 host material, wherein the porous Fe3O4 host material comprises a network of interconnected porous Fe3O4 nanoparticles” (emphasis added).  Gao does not disclose that the composite is porous.  Zhao does not disclose that the sulfur particles are embedded in the porous Fe3O4 particles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724